DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is drawn to a “a processor”.  The specification fails to provide any examples of what type of structure is limited to a “processor” and as such it fails to strictly preclude embodiments that may be transitory signals.  Thus, applying the broadest reasonable interpretation in light of the Specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP §2111.01), the claim as a whole covers a transitory signal, as such, does not fall within the definition of a process, machine, manufacture, or composition of matter (MPEP §2106.01).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the claim fails to recite limitations that link the wake modeling with the yaw offset, or its interactions with downstream turbines, which is how the yaw offsets are utilized. The degree of yaw offset cannot be ascertained without knowing its interactions with the downstream/adjacent turbines.
Claim 1 further recites the limitation “wherein the yawing offset is derived to be the smaller, the higher the free-stream wind turbulence is”. This is oddly phrased to where it cannot be interpreted in proper context. For the purposes of examination, it will be interpreted as a relationship between the yawing offset and the free stream wind turbulence: an increased/higher free stream wind turbulence requires a reduced/lower yawing offset.
Regarding claims 2-3 and 7, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05.
Claims 4 recites the limitation “the operational condition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the wake model" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 reads “The method according to claim 1, wherein the control setting includes at least one wake-influencing wind turbine setting at least one of…” This is worded such that it doesn’t make sense as explicitly written. While it is generally understood the setting being referenced is one of the listed conditions, the current writing is confusing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cortiana (US 20200166016).
Regarding claims 1 and 11-13, Cortiana discloses a method of determining a control setting of at least one wind turbine of a wind park, the method comprising: determining a free-stream wind turbulence; and deriving the control setting based on the free-stream wind turbulence, wherein the control setting includes a yawing offset, wherein the yawing offset is derived to be the smaller, the higher the free-stream wind turbulence is (Paragraphs 33-43 detail the steps of taken into account the free stream wind turbulence and deriving a control setting based on it; Paragraph 26 shows traditional methods result in “predetermined threshold being much lower or being much higher than the determined turbulence intensity estimation value” which maps that the yawing offset is derived to be smaller the higher free stream wind turbulence; see further the Figures 1 and 3-4 of the measured turbulence intensity against the yaw rotation). The wind park is controlled according to the steps above and limiting values of the control setting to comply with a rating of the control setting for the wind turbine; and controlling the wind turbine by the limited values of the control setting and controlled via a processor, and communicated to connected wind turbines (Figures 2 and 5-6; method utilized for a wind park). 
claims 2-3 and 5, Cortiana discloses the method according to claim 1 above. Cortiana further discloses the free-stream wind turbulence is determined based on variance of a free-stream wind speed (“being a ratio of wind speed deviation to average wind speed over a pre-determined period of time”) and the free-stream wind speed is determined based on at least one of an operational condition and a wind measurement of at least one front wind turbine facing the wind essentially not disturbed by any other wind turbine (Figures 5-6). The control setting is further derived based on at least one of the free-stream wind speed and, measured, free-stream wind direction (Figure 2).
Regarding claims 4 and 6, Cortiana discloses the method according to claim 1 above. Cortiana further discloses the operational condition is current power level, rotational speed of a rotor of the front wind turbine and optimizes wind park performance using wake model (“wind direction and wind speed, and preferably at least one of the following information: landscape effects; wake influence from at least one neighboring wind turbine; mechanical load for said wind turbine's tower; and ratio of rotor rotation speed and wind turbine electrical power output”).
Regarding claims 7-8, Cortiana discloses the method according to claims 1 and 6 above. Cortiana further discloses the wake model predicts power production and/or loading of at least one wind turbine thereby defining values of, wake parameters at least one of: the free-stream wind speed, the free-stream wind direction, the control setting for at least one, wind turbines, and the free-stream wind turbulence (“wind direction and wind speed, and preferably at least one of the following information: landscape effects; wake influence from at least one neighboring wind turbine; mechanical load for said wind turbine's tower; and ratio of rotor rotation speed and wind turbine electrical power output”; Figures 2 and 5-6) and predicts higher power production for a downstream wind turbine for higher free stream wind turbulence (“The wake effect optimization includes information on potentially effecting wind turbines, whether being in operation or under curtailment and/or simulations of the wake effects. In particular, the wind turbine being at present wind condition an effecting wind turbine for another 
Regarding claims 9-10, Cortiana discloses the method according to claim 1 above. Cortiana further discloses the control setting includes at least one wake influencing wind turbine setting including a rotor yawing angle, rotor speed, power production, and load on the rotor tower/bearings/generator/rotor blades (Paragraphs 44-45), and the control setting is looked up from a table of a set of tables associated with a particular free stream wind turbulence range (“searching a matching yaw-angle having a turbulence intensity estimation value that matches with said turbulence intensity detection value; if a matching yaw-angle is found, instructing said wind turbine to align according to that matching yaw-angle”).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Attia (US 9617975) teaches a wind turbine control method for a wind park and associated wake effects, including the utilization of a free stream wind turbulence into the control settings thereof (Figures 7-10).







Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745